DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26, 30, 34, 38 and 42-45 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 26 (similarly claims 30, 34, 38) recite: “code references to be associated”.  After careful search of the instant application, the examiner was unable to find any disclosures which describe what “code references” are.  

Claim 42 (similarly claims 43-45) recite: “code references are to be generated”.  After careful search of the instant application, the examiner was unable to find any disclosures which describe generation of code references.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 26-45 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 (similarly claim 30, 34, 38) contains the trademark/trade name “Linux”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an Operating System (i.e. Linux) and, accordingly, the identification/description is indefinite.

As per claims 27-29, 31-33, 35-37, 39-45 these are rejected based on rejection of claims 26, 30, 34 and 38.

Claim 26 (similarly claim 30, 34, 38) recite: “dropping the at least one incoming packet; and/or forwarding the at least one incoming packet”.  Specification discloses packets are either dropped or forwarded.  However, specification does not disclose dropping and forwarding of packets.  Therefore, the examiner is unclear how one incoming packet can be dropped and/or forwarded.

Claim 28 (similarly claims 32, 36, 40) recite: “adding at least one header to the at least one incoming packet; and/or modifying the header data of the at least one incoming packet”.  Specification discloses header is added or modified.  However, specification does not disclose adding and/or modifying of a header.  Therefore, the examiner is unclear how a header can be added and modified.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 26-45 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26-50 of copending Application No. 16933121 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 26-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (Pub 20200028785) (hereafter Ang) in view of Potti et al. (Pub 20070156919) (hereafter Potti).

As per claim 26, Ang teaches:
At least one non-transient machine-readable medium storing instructions associated with a Linux operating system, the instructions being executable by at least one machine, the at least one machine being usable in association with a host computer and network interface controller circuitry, the host computer being to execute, when the host computer is in operation, the Linux operating system and a user space application, the Linux operating system, when executed, having a kernel space, the instructions when executed by the at least one machine resulting in the at least one machine being configured for performance of operations comprising:  ([Paragraph 68], Yet another approach is to provide an even more general programming interface for specifying packet processing offload. An example of a general programming interface is the extended Berkeley Packet Filter ("eBPF") protocol. A desired offload's functionality may be specified as an eBPF program which can be thought of as a low-level programming language that is, to some extent, similar to machine code. Just like Linux's implementation of eBPF allows 
providing at least one call associated with the kernel space, the at least one call being usable to set, at least in part, packet filter rules, the packet filter rules corresponding, at least in part, to packet filter rule data, the packet filter rule data being for use in programming, at least in part, packet processing hardware offload circuitry of the network interface controller circuitry to determine, based upon header data of at least one incoming packet and the packet filter rule data, at least one action of the packet filter rules to apply to the at least one incoming packet; and ([Paragraph 11], FIG. 4A is a block diagram depicting an example of offloading network function processing to kernel space of a hypervisor…  [Paragraph 66], Performing the translation depends on the implementation of a hypervisor and/or a PNIC, and may be performed by implementing for example, a match-plus-action-type interface. Such an interface may be built using the OpenFlow protocol. OpenFlow is an open and standard interface for specifying network packet processing in a programmable fashion. OpenFlow provides an instruction set for network packet processing. The instructions/primitives can be broadly categorized as either instructions for matching against header fields of a packet, or instructions that perform an action on a packet when a match is found. Usage of an OpenFlow-based-interface for packet processing involves specifying flows, each of which includes a match part and one or more actions. At any one time, many flows are programmed into the processing engine. 
wherein: 
the at least one action is configurable to include: 
at least one network address translation-related operation associated with the header data; ([Paragraph 6], This may be particularly relevant in for example, the packet forwarding that involves packets' encapsulation and decapsulation for overlay networks, IP routing, or network address translation ("NAT") processing.  [Paragraph 66], Performing the translation depends on the implementation of a hypervisor and/or a PNIC, and may be performed by implementing for example, a match-plus-action-type interface. Such an interface may be built using the OpenFlow protocol…  When a packet is being processed, relevant fields from its header are used to find a match among the programmed flows. Upon a match, the specified actions are taken. In some designs, multiple 
dropping the at least one incoming packet; and/or 
forwarding the at least one incoming packet; ([Paragraph 38], Therefore, when the processing is offloaded from a VM onto for example, a hypervisor, the hypervisor may need to track the connection states. This may include tracking the ranges of the current TCP window sequence numbers and dropping packets that have sequence numbers outside a permitted range…  [Paragraph 90], the offload destination determines a result of the packet processing for the data packet, and transmits the result toward the packet's destination. The result may be transmitted for example, to a destination node or to a compute node if the packet requires additional processing. Once the result is transmitted or otherwise communicated, the network function packet processing of the data packet is completed. It is also possible that the decision coming out of processing the packet is to drop the packet.)
when the host computer is in the operation, after registration of at least one device driver of the network interface controller circuitry: 
the packet filter rule data is to be associated with the network interface controller circuitry via at least one callback function call; and 
the programming, at least in part of the packet processing hardware offload circuitry of the network interface controller circuitry is to be implemented, at least in part, by the at least one device driver associated with the network interface controller circuitry via code references to be associated, at least in part, with the at least one device driver associated with the network interface controller circuitry. ([Paragraph 66], Performing the translation depends on the implementation of a hypervisor and/or a PNIC, and may be performed by implementing for example, a match-plus-action-type interface. Such an interface may be built using the OpenFlow protocol. OpenFlow is an open and standard interface for specifying network packet processing in a programmable fashion. OpenFlow provides an instruction set for network packet processing. The instructions/primitives can be broadly categorized as either instructions for matching against header fields of a packet, or instructions that perform an action on a packet when a match is found. Usage of an OpenFlow-based-interface for packet processing involves specifying flows, each of which includes a match part and one or more actions. At any one time, many flows are programmed into the processing engine. When a packet is being processed, relevant fields from its header are used to find a match among the programmed flows. Upon a match, the specified actions are taken. In some designs, multiple matches are possible, in which case there may be relative priority among different flows that specify which one takes precedence. [Paragraph 67], Another approach allows adopting a more programmable interface by using the Protocol Independent Packet Processors ("P4") language. P4 is a high-level language for programming protocol independent packet processors. 
However, Ang does not explicitly disclose when the host computer is in the operation, after registration of at least one device driver of the network interface controller circuitry and callback function.
Potti teaches when the host computer is in the operation, after registration of at least one device driver of the network interface controller circuitry and callback function. ([Paragraph 365], Berkeley Packet Filter ( BPF) is used to capture Ethernet frames encapsulating the TCP protocol and hand off the frames to a PF_PACKET socket on which the promiscuous mode user space adapters are listening.  
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Ang wherein in an operating system having a kernel space performs a call associated with the kernel space, packet filter rules are used to route/forward/pass/drop packets, NAT processing is performed via parsing header information and packet processing leverages hardware offload circuitry, into teachings of Potti wherein a device driver is registered and callback function is registered on the previously registered device, because this would enhance the teachings of Ang wherein by registering a device driver which provides custom rules to oute/forward/pass/drop packet(s), it allows a customer(s) to dynamically change runtime behavior of application message processing.


As per claim 27, rejection of claim 26 is incorporated:
Ang teaches wherein: the network interface controller circuitry comprises physical layer circuitry for use in association with Ethernet protocol communication. ([Paragraph 4], Examples of offload destination of the offloaded network processing may include a hypervisor and a physical network interface controller ("PNIC").)

As per claim 28, rejection of claim 27 is incorporated:
Ang teaches wherein: the at least one action is also configurable to comprise: passing of packet data of the at least one incoming packet to at least one client in the host computer; 
adding at least one header to the at least one incoming packet; and/or 
modifying the header data of the at least one incoming packet. ([Fig. 6] [Paragraph 75], In an embodiment, an offload destination is a hypervisor kernel space (612), a hypervisor user space (618), and/or a PNIC (614). The offload destination may be selected based on the factors and considerations described above…  [Paragraph 1], network function processing may include packet encapsulation, decapsulation, forwarding, and the like… [Paragraph 6], This may be particularly relevant in for example, the packet forwarding that involves packets' encapsulation and decapsulation for overlay networks, IP routing, or network address translation ("NAT") processing. Since the cost, in terms of processor cycles, of delivering data packets to a VM via the VNIC and transmitting the processed packets from the VM via the VNIC is relatively 

As per claim 29, rejection of claim 28 is incorporated:
Potti teaches wherein: the network interface controller circuitry comprises an application specific integrated circuit (ASIC) for use in association with processing of the at least one incoming packet. ([Paragraph 148], For example, the network element can include a processor, ASIC, or other electronics…)

As per claims 30-33, these are host computer circuitry claims corresponding to the non-transient machine-readable medium claims 26-29.  Therefore, rejected based on similar rationale.  

As per claims 34-37, these are distributed computing system claims corresponding to the non-transient machine-readable medium claims 26-29.  Therefore, rejected based on similar rationale.  

As per claims 38-41, these are method claims corresponding to the non-transient machine-readable medium claims 26-29.  Therefore, rejected based on similar rationale.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196